Citation Nr: 0618617	
Decision Date: 06/23/06    Archive Date: 06/30/06

DOCKET NO.  03-35 885	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri



THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for a low back disorder 
and, if so, whether service connection for a low back 
disorder is warranted.

2.  Entitlement to service connection for a depressive 
disorder.



REPRESENTATION

Appellant represented by:	Missouri Veterans Commission



ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel


INTRODUCTION

The veteran served on active duty from February 1973 to May 
1976.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.

The issue of entitlement to service connection for depressive 
disorder is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran was denied service connection for a low back 
disorder by way of a rating decision dated in August 1993.  
The veteran was notified of the denial, but he did not 
appeal.  

2.  The evidence received since the August 1993 rating 
decision is new and material and raises a reasonable 
possibility of substantiating the underlying claim for 
service connection for a low back disorder.

3.  The veteran does not have a low back disorder that is 
related to his military service.


CONCLUSIONS OF LAW

1.  New and material evidence sufficient to reopen a 
previously denied claim of service connection for a low back 
disorder has been received.  38 U.S.C.A. §§ 1110, 1131, 5108, 
7105 (West 2002); 38 C.F.R. § 3.156(a) (2005).

2.  The veteran does not have a low back disorder that is the 
result of disease or injury incurred in or aggravated during 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.304, 3.306, 3.307 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

The veteran served on active duty from February 1973 to May 
1976.  The veteran claims that his current low disorder is 
related to treatment received for complaints of back pain in 
service.  

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2005).  In addition, 
certain chronic diseases, including arthritis, may be 
presumed to have been incurred during service if the disorder 
becomes manifest to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2005).

In the alternative, the chronicity provisions of 38 C.F.R. § 
3.303(b) are applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in 
service, or during an applicable presumptive period, and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which under case law 
of the United States Court of Appeals for Veterans Claims 
(Court) lay observation is competent.

If chronicity is not shown, service connection may still be 
established on the basis of 38 C.F.R. §3.303(b) if the 
condition is noted during service or during an applicable 
presumptive period, and if competent evidence, either medical 
or lay, depending on the circumstances, relates the present 
condition to pertinent symptomatology experienced since 
service.  Savage v. Gober, 10 Vet. App. 488 (1997).

Generally, service connection requires (1) medical evidence 
of a current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  Pond v. West, 12 Vet. App. 341, 346 
(1999); accord Caluza v. Brown, 7 Vet. App. 498 (1995).

The veteran originally submitted a claim for entitlement to 
service connection for a low back disorder in June 1993.  His 
claim was denied by the RO in August 1993, with notice 
provided that same month.  The veteran failed to appeal and 
the decision became final.  See 38 C.F.R. §§ 20.302, 20.1103 
(2005).  As a result, service connection for a low back 
disorder may now be considered on the merits only if new and 
material evidence has been received since the time of the 
prior adjudication.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2005); Manio v. Derwinski, 1 Vet. 
App. 140, 145 (1991); Evans v. Brown, 9 Vet. App. 273 (1996).

The Board must consider the question of whether new and 
material evidence has been received because it goes to the 
Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Jackson v. Principi, 265 
F.3d 1366, 1369 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 
1380 (Fed. Cir. 1996).  If the Board finds that no such 
evidence has been offered, that is where the analysis must 
end, and what the RO may have determined in that regard is 
irrelevant.  Id.  Further analysis, beyond consideration of 
whether the evidence received is new and material, is neither 
required nor permitted.  Id. at 1384.  See also Butler v. 
Brown, 9 Vet. App. 167, 171 (1996).

Under 38 C.F.R. § 3.156(a), evidence is considered "new" if 
it was not of record at the time of the last final 
disallowance of the claim.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  Finally, new and 
material evidence can be neither cumulative nor redundant of 
the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  

In determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The evidence of record at the time of the August 1993 
decision consisted of the veteran's service medical records 
(SMRs).  The SMRs show that the veteran was treated for 
complaints of low back pain on several occasions in 1973, 
twice in 1974, and once in 1975.  The back pain was of 
gradual onset, with no evidence of trauma, except in 
September 1974 when the veteran rolled into a telephone pole 
while playing football.  The veteran's December 1975 
separation physical examination did not show any abnormality 
involving the lower back.  The examiner noted that the 
veteran's history of treatment for what was termed recurrent 
back pain.

On his claim for benefits, the veteran listed having had 
surgery for back injuries in 1990 and 1992.  Several requests 
for the related private treatment records were made; however, 
no records were received.

The veteran's claim for service connection was denied in 
August 1993.  The RO determined that the veteran's back pain 
resolved with treatment in service and that the separation 
physical examination found no evidence of residuals.  

Although the rating decision did not state it, there was no 
objective evidence of a current disorder as of August 1993.  
The only medical evidence considered was the SMRs and they 
did not demonstrate a current disorder.

The veteran submitted his request to reopen his claim for 
service connection in September 2002.  The evidence added to 
the record since the August 1993 rating decision includes 
additional SMRs, private medical records for the period from 
January 1989 to July 2002, VA treatment records for the 
period from July 1999 to July 2002, VA examination reports 
dated in November 2002, and statements from the veteran.

All of the evidence is new to the record.  The additional 
SMRs are unrelated to the veteran's low back disorder.  They 
are not material to the issue of service connection.

The private treatment records relate to treatment provided to 
the veteran for multiple back injuries that he either 
suffered at his place of employment or in motor vehicle 
accidents (MVA) beginning in January 1989.  The records 
document of a number of diagnoses relating to the low back.  
They clearly establish the fact of a current disability.  

The VA treatment records also demonstrate that the veteran 
has received treatment for a low back disorder.

The November 2002 VA orthopedic examination provided a 
diagnosis of a current back disorder.

The Board finds that the evidence discussed supra to be 
material.  The Board further finds that this new and material 
evidence relates to a previously unestablished fact necessary 
to establish a claim - the presence of a current disability.  
The evidence also raises a reasonable possibility of 
substantiating the claim in that the veteran has a current 
disability that requires evaluation in light of his treatment 
in service.  Accordingly, the veteran's claim for service 
connection for a low back disorder is reopened.  

Reopened Claim

The SMRs show that the veteran was initially seen for 
complaints of low back pain in August 1973.  He was seen for 
follow-up on two other occasions.  He was seen again in March 
1974 for vomiting, back pain, and sore throat.  The back pain 
was not related to an orthopedic complaint.  He was seen in 
again in September 1974 when he complained of back pain after 
rolling into a telephone pole while playing football.  There 
was no follow-up treatment.  Finally, the veteran was seen 
for back pain of one day duration in mid-December 1975.  
There was no history of trauma.

The veteran's September 1975 physical examination did not 
report any abnormality of the back or an ongoing case of back 
pain.  The examiner did note a history of treatment of back 
pain and referred to it as recurrent as part of the veteran's 
overall medical history.

The veteran did not submit a claim for any lower back 
disability until 1993.  At that time he reported having had 
two surgeries.  The veteran submitted limited records from 
several of his private physicians that documented his having 
injured his back in 1989 and again in 1991, requiring surgery 
for his injuries.  The records did not report any history of 
back problems during service.  The records did not detail any 
long history of back problems and related the veteran's 
surgeries to injuries beginning in 1989.

The veteran was afforded a VA orthopedic examination in 
November 2002.  The examiner noted the veteran's treatment 
for complaints of back pain in service.  The examiner also 
reviewed the private treatment records that documented the 
veteran's back injuries and subsequent surgeries long after 
service.  The examiner provide a diagnosis of history of 
surgery of the lumbosacral spine, with surgery times two, 
with development of degenerative joint disease (DJD).  The 
examiner also reviewed the history of back pain in service 
and the private record documentation of distinct post-service 
back injuries.  The examiner said that the complaints in 
service did not appear to be herniated discs and that the 
veteran would have had more back problems before 1990 if they 
had been herniated discs.  The examiner said that it was not 
likely that the acute episodes in service are what caused the 
veteran's current severe problems.

The veteran case was remanded for additional development in 
March 2005.  Records from the Social Security Administration 
(SSA) were obtained and associated with the claims file.  The 
records comprise four volumes and contain extensive private 
treatment records from 1989 to 2002 and VA treatment records 
for the period from July 1999 to July 2002.  The private 
treatment records are from a number of the veteran's 
physicians and include records in addition to those he had 
provided earlier.  The records also contain occupational 
assessments from a physician hired by the veteran to assist 
him with his SSA disability claim.

The private records show that the veteran first injured his 
back at work in December 1988.  The injury occurred while he 
was lifting a heavy object.  The veteran suffered a herniated 
nucleus pulposus.  The records document his subsequent 
surgery.  A number of other, later injuries are documented in 
the records.  The private treatment records contain no 
reference to the veteran having had back pain in service.  
There is no medical record that relates any symptom of the 
veteran's multiple low back diagnoses to his military 
service.  In fact, the records all point to the veteran's 
back problems as being related to his service injuries that 
have occurred since 1988.

In regard to the occupational assessments of record, they do 
not support the veteran's claim.  These assessments provided 
a very detailed review of the veteran's past medical history.  
The veteran's other medical complaints and surgeries were 
noted in detail.  There was no mention of any back pain in 
service or in the intervening years.  Moreover, they do not 
relate the veteran's back complaints, from 1989 to 2002, to 
his military service.  

The veteran has argued that he believes that the back 
injuries he had in service are directly related to his 
current problems.  However, he has provided no evidence that 
supports his contentions.  There is no evidence of back 
problems after service and before his injury in 1988.  The 
large volume of post-service medical record evidence is all 
against his claim in that it shows the current back problems 
are related to post-service incidents and/or accidents.

The veteran is capable of presenting lay evidence regarding 
the symptoms of his claimed back disorder.  However, where, 
as here, a medical opinion is required to diagnose the 
condition and to provide a nexus to service, only a qualified 
individual can provide that evidence.  As a layperson, the 
veteran is not qualified to offer medical opinions.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  In the 
absence of competent evidence that establishes a nexus 
between any currently diagnosed low back disorder, and the 
veteran's military service, his claim must be denied.

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  The 
Board is unable to identify a reasonable basis for granting 
service connection for a low back disorder.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 57-58 (1990); 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005).  
Proper notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1) (2005).

The veteran's request to reopen his claim for service 
connection for a low back disorder was submitted in September 
2002.  Review of the record indicates that VA has fulfilled 
its duty to notify this veteran of the types of evidence 
necessary to substantiate his claim for benefits.  The RO 
wrote to the veteran in October 2002.  He was informed that 
his claim was previously denied in August 1993.  The veteran 
was advised that he needed to submit new and material 
evidence to reopen his claim.  The letter provided a 
description of what constituted new and material evidence.  
The veteran was further advised of the evidence necessary to 
substantiate his claim for service connection.  He was 
informed of VA's responsibilities in the development of his 
claim, what he should do to help, and to submit evidence to 
VA.

The veteran's claim was denied in December 2002.  

The veteran's case was remanded by the Board in May 2005.  
The RO wrote to the veteran in July 2005.  The veteran was 
again informed of what evidence was required to establish 
service connection.  He was asked to identify sources of 
treatment so that records could be obtained.  The RO also 
informed the veteran of VA's responsibilities in the 
development of his claim and what he was required to do.  The 
veteran was asked to submit any evidence in his possession to 
the RO.  The veteran was also informed of the evidence of 
record.  

Additional evidence was developed.  The veteran's claim 
remained denied.  He was issued a supplemental statement of 
the case (SSOC) that explained the basis for the continued 
denial in February 2006.

The veteran has not alleged any prejudice in the development 
of his claim.  He has effectively participated in the 
development of his claim.  

The Board also finds that VA has adequately fulfilled its 
obligation to assist the veteran in obtaining the evidence 
necessary to substantiate his claim.  Additional SMRs were 
obtained and associated with the claims file.  Records from 
SSA, which contained private and VA treatment records, were 
obtained.  The veteran was afforded an examination.  The 
veteran has not alleged that there is any outstanding 
evidence pertinent to his claim.  


ORDER

Service connection for a low back disorder is denied.


REMAND

The veteran is also claiming entitlement to service 
connection for depressive disorder.  The veteran reported 
receiving treatment for his depression from VA.  He said he 
was seen at the outpatient clinic in Cape Girardeau, 
Missouri, at the time he submitted his claim in September 
2002.  He identified the name of the VA physician and said he 
was diagnosed with depression.  The veteran also noted he had 
been diagnosed with depression in service.  

The RO did not attempt to obtain the treatment records 
referenced by the veteran.

The SMRs that were of record prior to the May 2005 remand 
showed that the veteran was seen in the mental health clinic 
at his new unit in November 1975.  The first entry noted that 
the veteran had been at his unit for four days.  He was 
reported to have trouble sleeping and eating, and felt 
nervous and depressed.  There were other entries that showed 
that the veteran was evaluated further but no definitive 
outcome or diagnosis was listed.  

The veteran was afforded a VA psychiatric examination in 
November 2002.  The veteran reported that he sought 
assistance from VA beginning three years earlier.  He later 
said that he had only received marital counseling.  The 
examiner noted that the veteran reported having problems with 
sleeping and eating in service, and apparently had been 
administered psychological tests and appeared to have been 
suffering from a character behavior disorder in service.  The 
examiner provided a diagnosis of depressive disorder, not 
otherwise specified (NOS).  The examiner provided additional 
comments about the veteran's current situation.  However, the 
examiner did not provide an opinion as to whether the current 
diagnosis of depressive disorder was related to the veteran's 
military service.

As noted supra, VA treatment records were included with the 
SSA records obtained.  The VA records contain one entry of 
the veteran being seen in the mental health clinic in May 
2002.  The veteran was diagnosed with an anxiety disorder.  
There was no mention of the veteran's military service as 
being related to the diagnosis.

On remand, the RO obtained additional mental health records 
from when the veteran was evaluated during service in 1975.  
The records were obtained in January 2006.  The records show 
that the veteran was evaluated for continued suitability for 
service.  He was diagnosed with a passive-dependent 
personality with inadequate features.  The veteran was 
recommended for separation from service.

The VA examiner failed to provide an opinion as to whether 
any currently diagnosed psychiatric disorder was related to 
service.  Further, the examiner did not have the benefit of 
the additional in-service mental health records in reviewing 
the veteran's status.  Therefore, a new examination is 
required to allow for a full review of the military medical 
evidence and to obtain a nexus opinion.

Accordingly, the case is REMANDED for the following action:

1.  The RO should request that the 
veteran identify the names, addresses, 
and approximate dates of treatment for 
all VA and non-VA health care providers 
who have treated him for psychiatric 
symptoms/disorders since service.  The RO 
should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran that have not been previously 
secured. 

2.  The veteran should be afforded a 
psychiatric examination.  The claims file 
should be reviewed by the examiner as 
part of the overall examination.  All 
indicated studies, tests and evaluations, 
if any, should be performed as deemed 
necessary by the examiner.  For any 
psychiatric diagnosis the examiner should 
provide an opinion as to whether there is 
a 50 percent probability or greater that 
the disability began during the veteran's 
active military service.  The report of 
examination should include the complete 
rationale for all opinions expressed.

3.  After undertaking any other 
development deemed appropriate, the RO 
should re-adjudicate the issue on appeal.  
If any of the benefits sought are not 
granted, the veteran and his 
representative should be furnished with a 
supplemental statement of the case and 
afforded an opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate review.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.  No 
action is required of the veteran until he is notified by the 
RO.  The veteran has the right to submit additional evidence 
and argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
Gary L. Gick
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


